If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


WEATHERSTONE CONDOMINIUM                                           UNPUBLISHED
ASSOCIATION,                                                       February 27, 2020

               Plaintiff-Appellee,

v                                                                  No. 345558
                                                                   Washtenaw Circuit Court
VASILIOS STOITSIADES and CHRISTINE                                 LC No. 17-001169-CH
STOITSIADES,

               Defendants-Appellants.


Before: BORRELLO, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

        In this action for injunctive relief under the Michigan Condominium Act, MCL 559.101 et
seq, defendants appeal as of right the trial court’s grant of summary disposition to plaintiff. We
affirm.

                                      I. BACKGROUND

        Plaintiff is a condominium association representing co-owners of units in the Weatherstone
Condominium development located in Ann Arbor. In August 2013, defendants purchased a single
unit in the development, which they leased to a tenant from September 1, 2013 until August 31,
2015. The parties dispute whether plaintiff had any bylaws, rules, or other governing documents
regulating a co-owner’s ability to lease his or her unit at the time defendants purchased the
property. The parties provided to the trial court only a copy of plaintiff’s bylaws as amended
effective July 6, 2016.1



1
  The copy of the bylaws provided to the trial court and this Court on appeal does not indicate an
effective date. Plaintiff’s leasing policy, effective September 26, 2016, however, references an
amended version of the development’s “governing documents (07/18/16).” Given the correlation
between several relevant provisions of the leasing policy and the record copy of the amended



                                               -1-
        In any event, the record makes clear that defendant was, at the very least, required to
provide plaintiff with a copy of any lease. Indeed, defendants did provide plaintiff with a copy of
the September 2013 lease form, and the parties have raised no issue regarding defendants’ initial
leasing of the unit. The September 2013 lease expired in August 2015, after which defendants did
not provide plaintiff with any updated leasing information. About May 2016, plaintiff came into
the belief that defendants were leasing their unit, without providing plaintiff with a copy of the
lease form. Plaintiff sent defendants a letter asking them to supply plaintiff with a copy of the
lease form. The record contains no response from defendants.

         As mentioned previously, the co-owners of the development amended plaintiff’s bylaws
on July 8, 2016. Plaintiff’s attorney attested that he personally sent a copy of the amended bylaws
to each record co-owner “as listed in the Washtenaw County Register of Deeds” and that the record
co-owners approved the amendments by more than the required two-thirds vote. As amended, the
bylaws set forth several restrictions on a co-owner’s ability to lease a unit in the development. In
pertinent part, article VI, subsection 2(A) of the bylaws provides that co-owners have a right to
lease no more than one unit in the development and only if the lease would not cause the total
number of leased units in the development to exceed 25% of the total units. A grandfathering
clause in the bylaws, however, exempts from the lease cap co-owners with an approved lease on
file with plaintiff as of July 8, 2016. Nevertheless, subsection 2(A) further provides:

        “In the event of a sale or transfer of ownership of a leased Unit, or in the event such
        a Unit is no longer being leased or held out for lease, all automatic rights to lease
        that Unit shall terminate and no further leasing of the Unit shall take place without
        first obtaining the written approval of the Board of Directors in compliance with
        these provisions.”

Subsection 2(C)(1) provides that a co-owner “desiring to rent or lease a Unit, shall disclose that
fact in writing to the Association at least ten (10) days before presenting a lease form to a potential
lessee” and shall provide to plaintiff a copy of the lease form and a certificate of renter’s insurance.

        The bylaws vest in plaintiff the authority to charge a reasonable administrative fee for its
review of the lease document, as well as the authority to adopt rules providing for monetary fines
for a co-owner’s failure to comply with the lease-disclosure provisions. The bylaws also require
co-owners not living in the development to provide the association with current contact
information and require leases and tenants to comply with the entirely of the bylaws and other
documents governing the development. On August 26, 2016, plaintiff adopted a leasing policy
which implemented the leasing provisions of the bylaws and set various administrative fees and
fines, effective September 26, 2016.

      On July 18, 2016, plaintiff sent defendants a second letter seeking a copy of the lease form
in compliance with the bylaws and imposing a fine for defendants’ noncompliance. A third letter
was sent on October 24, 2016, again seeking the documentation and imposing a pricier fine.



bylaws, it is reasonable to conclude that the version of the amended bylaws provided to the trial
court became effective on July 18, 2016.


                                                  -2-
Plaintiff sent a fourth letter on November 11, 2016. There is no written response in the record to
any of these letters.

        Plaintiff alleged, however, that defendants responded by telephone to the latest letter on
January 12, 2017, at which time defendants claimed that the unit was “owner-occupied” meaning
that there was no lease to provide to plaintiff. A recording of this conversation has not been
provided to this Court.2 Nevertheless, the record does contain a quit-claim deed dated August 1,
2016 by which defendants deeded the unit to themselves and “Kelly McGuire,” the alleged
occupant of the unit. As a result of the deed and telephone conversation, plaintiff waived the
challenged administrative fees and fines on defendants’ account.

        Nevertheless, about July 2017, plaintiff came into the belief that defendants were again
leasing their unit without providing plaintiff with a copy of the lease form or paying any of the
associated leasing fees. Accordingly, plaintiff’s attorney sent defendants another letter seeking
defendants’ provision of a leasing form, compliance with the bylaws and leasing policy, and
payment of fees and fines. On September 20, 2017, plaintiff’s counsel sent defendants a final letter
seeking compliance with the leasing policy and bylaws. The letter indicated that plaintiff would
still honor defendants’ lease as being grandfathered in under the leasing policy—despite the
development meeting the 25% leasing cap—if defendants provided the required documentation
and paid the associated fees and fines. The record contains no response to these letters.

        On November 17, 2017, plaintiff filed a complaint with the trial court seeking an order
allowing it to evict any occupants from defendants’ unit who were not co-owners, an injunction
prohibiting defendants from further violating plaintiff’s policies, monetary damages corresponding
to defendants’ unpaid administrative fees and fines, and attorney fees and costs. Defendants
received service of the complaint at the same address to which plaintiff allegedly mailed each
violation letter, which is the address defendants listed on the deeds to the unit.3 Defendants
admitted in their answer to the complaint that their unit “has always been used for rental purposes.”

        Subsequently, plaintiff moved the trial court under MCR 2.116(C)(10) for summary
disposition on each of its claims. Plaintiff argued that, because defendants never paid the
administrative fee or provided renewed lease documentation after the expiration of the September
2013 lease, there was no factual question that defendants leasing of their unit after the expiration
of the 2013 lease violated plaintiff’s bylaws. According to plaintiff, because defendants were not
in compliance with the bylaws, any lease they entered into was not grandfathered in under the
2016 bylaw amendments and leasing policy, thereby entitling plaintiff to evict any tenant in
defendants’ unit who was not a co-owner. Alternatively, plaintiff argued that, if defendants did,



2
    The recording may, however, have been provided to the trial court.
3
  At the hearing on plaintiff’s motion for summary disposition, plaintiff’s counsel stated that he
had a certified-mail receipt for at least one of the violation letters sent to defendants. (Motion
hearing, 331). No certified-mail receipts are included in plaintiff’s motion for summary
disposition, however, and plaintiff’s attorney did not offer the receipts as documentary evidence
at the motion hearing.


                                                 -3-
in fact, deed the unit to Kelly McGuire, any grandfathered right to lease the unit terminated upon
the transfer.

        In their response to plaintiff’s motion, defendants again admitted that they have
“continually leased out their condo to third parties” since their 2013 purchase of the unit.
Defendants argued, however, that plaintiff was not entitled to summary disposition because
defendants “never received any notice of changes to the deed, bylaws or alleged violations.”
Defendant Vasilios Stoitsiades and his son, Jimmy Stoitsiades, provided affidavits indicating that
they were not noticed of any violation until one of their tenants informed Jimmy Stoitsiades of the
alleged violation. Defendants argued that this lack of notice was a violation of their rights under
the development’s master deed and bylaws, as well as their constitutional rights under the Fourth
and Fourteenth Amendments. Defendants averred that they were entitled to grandfathering under
the bylaws because plaintiff had a copy of the 2013 lease and because their unit was always held
out for rental, despite not having any tenants in 2017 and 2018 “because of the actions of plaintiff.”
Defendants averred that their adult son contacted plaintiff after the first letter from plaintiff’s
attorney and that, on plaintiff’s attorney’s recommendation, they transferred the property to
themselves and the tenant to resolve the violations.

        After a hearing, the trial court granted plaintiff’s motion for summary disposition in full,
awarding plaintiff the entirety of the relief it sought in the complaint. In issuing its decision, the
trial court stated only, “I do not believe that reasonable minds could differ on those alleged factual
disputes. []I believe that the plaintiff has sustained their burden . . . .” This appeal followed.

                                          II. ANALYSIS

        “We review de novo a trial court’s grant or denial of summary disposition.” Tomra of
North America, Inc v Dep’t of Treasury, 325 Mich. App. 289, 293-294; 926 NW2d 259 (2018). “A
motion for summary disposition under MCR 2.116(C)(10) tests the factual sufficiency of a claim,
and is appropriately granted when, except as to the amount of damages, there is no genuine issue
as to any material fact, and the moving party is entitled to judgment as a matter of law.” Id. at 294.

        On appeal, defendants argue that the trial court erred by granting summary disposition to
plaintiff because a question of fact exists regarding whether defendants had notice of the
amendments to the bylaws and master deed. Defendants also argue that they have substantially
performed as a unit owner and that they should have been grandfathered in under the bylaws and
leasing policy because plaintiff had a copy of the September 2013 lease and because plaintiff knew
that the unit was defendants’ investment property. Finally, defendants challenge the award of
attorney fees,4 arguing that plaintiff did not establish the reasonableness of the fees at an
evidentiary hearing.5 Defendants, however, have abandoned these arguments by failing to address
them adequately in their brief.




4
    Defendants make no argument regarding the award of costs.
5
  Defendants make no argument regarding their earlier allegation that plaintiff’s counsel induced
them to transfer the property to Kelly McGuire.


                                                 -4-
        Regarding defendants’ notice argument, defendants offer only conclusions that they were
not given notice of any proposed amendment to the master deed or bylaws and that this lack of
notice violated their rights under the master deed and the Fourth and Fourteenth Amendments.
Defendants, however, have not cited any section of the bylaws or master deed which entitles them
to notice and have provided no supporting authority for their constitutional argument. Moreover,
defendants have provided no analysis of why the amended provisions should not apply to them,
despite the fact that, even without their vote, the other co-owners of the development approved the
amendments by the required two-thirds majority.6

        Concerning defendants’ grandfathering argument, defendants make no logical connection
between any current lease and their adherence to any prior governing policies with regard to the
2013 lease. If defendants are arguing that the fact that they supplied the 2013 lease to plaintiff is
sufficient to grandfather them in under the 2016 amendments, then they have not offered any
contractual analysis to support this argument. If defendants are arguing that their provision of the
2013 lease exempts them from strict compliance with the 2016 amendments under some form of
a constructive-notice theory, they have provided neither analysis nor authority to support that
argument. Indeed, defendants have provided no supporting authority for this argument at all.

         Regarding the substantial-performance section of defendants’ brief, this Court is unable to
discern any argument here, let alone an argument properly supported with precedential authority.
Defendants state only that they “have substantially performed as a condominium owner.” A brief
sentence then explains, “Under Michigan law, a contract is substantially performed when all the
essentials necessary to the full accomplishment of the purposes for which the thing contracted has
been performed with such approximation that a party obtains substantially what is called for by
the contract.” Defendants do not identify which “contract” they allegedly substantially performed;
it is unclear whether defendants are referring to the original master deed, the original bylaws, the
amended master deed or bylaws, the leasing policy, some other document, or a combination of
documents. Moreover, defendants have not explained in what ways they substantially performed
any “contract” or how this substantial performance exempts them from the leasing provisions in
the amended bylaws or leasing policy. Outside of the brief explanation of substantial performance,
defendants’ offer no relevant precedential authority. In another section of their brief, defendants
state that they have paid all required fees to plaintiff—presumably outside of any leasing fees. To
the extent that defendants argue that their payment of association dues entitles them to lease their
unit, defendants have offered no argument, contractual or otherwise, to support this assertion and
have, likewise, offered no supporting authority.

        Concerning defendants’ attorney-fee argument, this section of defendants’ brief suffers
from a different deficiency: defendants offer only authority without linking that authority to this
dispute. Defendants provide an explanation of the factors that trial courts should use to determine
whether an attorney fee is reasonable, but do not apply those factors to this case. Defendants argue
that they have “received no documents relating to attorney fees and costs,” but ignore the fact that



6
  Defendants do not appear to make any argument regarding their earlier contention that they were
not noticed of the violations, as opposed to the amendments. If defendants had intended to make
this argument in their brief, they did not support it with any analysis or precedential authority.


                                                -5-
plaintiffs provided an extensive explanation of their attorney fees as well as authority supporting
the fee in their summary-disposition motion. Defendants do not address this documentation or
authority on appeal. Similarly, defendants argue that plaintiff “must be required to establish by
way of an evidentiary hearing that the costs and attorneys are warranted and the attorney fees
reasonable.” For this proposition, defendants cite—but do not quote—Crosby v Bowater Inc
Retirement Plan for Salaried Employees of Great Northern Paper, Inc, 262 F Supp 2d 804 (WD
Mich, 2003). Defendants, however, do not explain why the motion hearing was insufficient or
why the supporting documentation plaintiff offered was inadequate to establish the fee. Finally,
defendants make no argument explaining why the rule they draw from our federal colleagues
should apply in state-court summary-disposition proceedings.7

        “It is not enough for an appellant in his brief simply to announce a position or assert an
error and then leave it up to this Court to discover and rationalize the basis for his claims, or unravel
and elaborate for him his arguments, and then search for authority either to sustain or reject his
position.” Riemer v Johnson, 311 Mich. App. 632, 653; 876 NW2d 279 (2015) (internal citation
and quotation marks omitted). An appellant’s failure to properly address the merits of his assertion
of error constitutes abandonment of the issue. Yee v Shiawassee Co Bd of Comm’rs, 251 Mich
App 379, 406; 651 NW2d 756 (2002). Thus, by failing to adequately address any of the errors
asserted in their brief, defendants have abandoned their appeal.8




7
  Perhaps the reason why defendants have failed to offer any arguments regarding Bowater is that
the federal district court’s decision in that case was vacated by the Sixth Circuit Court of Appeals.
Crosby v Bowater Inc Retirement Plan for Salaried Employees of Great Northern Paper, Inc,
unpublished opinion in an unpublished order of the Court of Appeals for the Sixth Circuit, entered
December 29, 2004 (Docket No. 03-1808); see also Crosby v Bowater Inc Retirement Plan for
Salaried Employees of Great Northern Paper, Inc, 382 F3d 587 (2004) (vacating the judgment of
the district court and remanding with instructions to dismiss plaintiff’s complaint for lack for
subject-matter jurisdiction). Alternatively, the reason why defendants failed to adequately address
Bowater may be that the federal district court in Bowater held that “the Sixth Circuit only requires
an evidentiary hearing on an attorney fee dispute when . . . the district court is unable to resolve
material factual disputes based on the affidavits and written documentation submitted.” Bowater,
262 F Supp 2d at 811. Even assuming that this state follows a similar rule to that explained in the
district court’s now-vacated opinion, defendants offer no explanation as to why plaintiff’s
summary-disposition motion and supporting documentation were insufficient to resolve any
dispute.
8
  Despite our holding, we note our concern with the inadequacy of the trial court record in this
case. Plaintiff failed to offer several important documents in the trial court, including any certified-
mail receipts for the violation letters and a copy of the master deed and bylaws before the 2016
amendments. Similarly, we are concerned with the fact that the trial court offered only a single-
sentence conclusory finding from the bench stating that there were no issues of fact, without
providing any analysis of the issues. That being said, because defendants have failed to properly
present any issue to this Court, defendants are not entitled to relief.


                                                  -6-
Affirmed. As the prevailing party, plaintiff may tax costs. MCR 7.219.



                                                   /s/ Stephen L. Borrello
                                                   /s/ Patrick M. Meter
                                                   /s/ Michael J. Riordan




                                      -7-